DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/20 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 11-16, 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Huawei “Update of TS 38.473”, 3GPP TSG RAN WG3 Meeting #97, R3-173451, 3GPP TS 38.473 V0.3.0(2017-09), Agenda item: 10.12.3.3, 21-25 August 2017, Berlin, Germany, 21 pages, NPL dated 11/06/18, 21 pages, listed in IDS dated 11/06/18 (hereinafter TS38.473_Update) in view of Park (US 20180279218 A1).
For claim 1, TS38.473_Update discloses one or more non-transitory computer-readable media having instructions stored thereon, wherein the instructions, in response to execution by one or more processors cause a centralized unit (CU) of an access node (gNB-CU, Fig. 8.2.3.2-1) to: 
	after perform F1 setup procedure that establish a TNL association (Figure 8.2.3.2-1 shows “F1 Setup procedure: Successful Operation” in view Section 8.2.3.2 “The gNB-DU initiates the procedure by sending a FI SETUP REQUEST message including the appropriate data to the gNB-CU. The gNB-CU responds with a FI SETUP RESPONSE message including the appropriate data” and Section 8.2.3.1 “FI Setup procedure is to exchange application level data needed for the gNB-DU and the gNB-CU to correctly interoperate on the FI interface. This procedure shall be the first FI AP procedure triggered after the TNL association has become operational”) in response to a change in one or more computational resources of the CU, generate the CU configuration message to include an indication of a transport network layer (TNL) address of the CU for which a TNL association between the CU and a distributed unit (DU) of the access node is to be added or removed (Figure 8.2.3.2-1 in view of Section 8.2.3.1 “This procedure erases any existing application level configuration data in the two nodes and replaces it by the one received and clears gNB-CU overload state information at the gNB-DU” and Section 8.2.3.2 “The gNB-CU responds with a FI SETUP RESPONSE message including the appropriate data”); 
he gNB-CU responds with a FI SETUP RESPONSE message including the appropriate data”); and 
	receive, from the DU, a CU configuration acknowledgment message indicating whether the TNL association was added or removed (Figure 8.2.3.2-1 wherein “FI Setup response message” is received at gNB-DU);
	TS38.473_Update does not specifically disclose that CU configuration message is a configuration update message, (even though the FI Setup up procedure update the existing TNL connection, which is suggested in  Section 8.2.3.1, such as “The purpose of the FI Setup procedure is to exchange application level data needed for the gNB-DU and the gNB-CU to correctly interoperate on the FI interface. This procedure shall be the first FI AP procedure triggered after the TNL association has become operational”):
	However, it is well known in the art to use configuration update messages to update configuration information. For example, Park, in the same field of endeavor of 5G communication, discloses the configuration information can be updated using a configuration update message and a configuration acknowledge/response message (“a first base station may initiate a base station configuration update procedure by transmitting a first message to a second base station. In response to the first message, the second base station may transmit a second message to the first base station. configuration update message, and/or the second message may be a base station configuration update acknowledge message”, [0283]). One ordinary skilled in the art would apply the teaching of Park to the system comprising a CU and a DU so that when there is a change in computational resources of the gNB-CU, it would send a configuration update message to gNB-DU, which would response with a configuration update response/acknowledge to ensure configuration information updating. 
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Park to the gNB-CU and gNB-DU disclosed by TS38.473_Update for the benefit of reliable configuration update (see [0283] and FIG. 12 of Park).
	Independent claims 8 and 13 are rejected because they are corresponding apparatus claims that perform a part of the method by claim 1 and each has the subject matter are included in the subjected matter of claim 1, except for the memory to store the CU configuration update message for transmission to the DU which is obvious to an ordinary skilled in the art because a message must be stored in the memory after it is generated.
	For claim 18 TS38.473_Update discloses one or more non-transitory computer-readable media having instructions stored thereon, wherein the instructions, in response to execution by one or more processors, cause a distributed unit (DU) of an access node (gNB-DU in Fig. 8.2.3.2-1) to:
a first list of one or more transport network layer (TNL) addresses of the CU. the first list (suggested by “FI-connection list”, Section 9.2.1.2) comprising  a first TNL address of the CU for which a first TNL association between the CU and the DU is to be added and a second TNL address of the CU for which a second TNL association between the CU and the DU is to be removed (Figure 8.2.3.2-1 in view of Section 8.2.3.1 “This procedure erases any existing application level configuration data in the two nodes and replaces it by the one received and clears gNB-CU overload state information at the gNB-DU” and Section 8.2.3.2 “The gNB-CU responds with a FI SETUP RESPONSE message including the appropriate data”), 
	wherein the CU configuration message is received after an FI setup procedure and in response to a change in one or more computational resources of the CU (Figure 8.2.3.2-1 in view of Section 8.2.3.1 “This procedure erases any existing application level configuration data in the two nodes and replaces it by the one received and clears gNB-CU overload state information at the gNB-DU”; note that “FI Response” message is generated in response to a change in one or more computational resources of the CU); 
	initiate establishment of the first TNL association between the CU and the DU via the first TNL address in response to the detection of the reception of the CU configuration message (suggested by Figure 8.2.3.2-1 in view of Section 8.2.3.1 “This erases any existing application level configuration data in the two nodes and replaces it by the one received and clears gNB-CU overload state information at the gNB-DU”): and 
	initiate removal of the second TNL association between the CU and the DU via the second TNL address in response to the detection of the reception of the CU configuration message (Figure 8.2.3.2-1 in view of Section 8.2.3.1, such as “The purpose of the FI Setup procedure is to exchange application level data needed for the gNB-DU and the gNB-CU to correctly interoperate on the FI interface. This procedure shall be the first FI AP procedure triggered after the TNL association has become operational”by the one received and clears gNB-CU overload state information at the gNB-DU” and Section 8.2.3.2).
	TS38.473_Update does not specifically disclose that CU configuration message is a configuration update message, (even though the FI Setup up procedure update the existing TNL connection, which is suggested in  Section 8.2.3.1, such as “The purpose of the FI Setup procedure is to exchange application level data needed for the gNB-DU and the gNB-CU to correctly interoperate on the FI interface. This procedure shall be the first FI AP procedure triggered after the TNL association has become operational”):
	However, it is well known in the art to use configuration update messages to update configuration information. For example, Park, in the same field of endeavor of 5G communication, discloses the configuration information can be updated using a  configuration acknowledge/response message (“a first base station may initiate a base station configuration update procedure by transmitting a first message to a second base station. In response to the first message, the second base station may transmit a second message to the first base station. In an example, the first message may be a base station configuration update message, and/or the second message may be a base station configuration update acknowledge message”, [0283]). One ordinary skilled in the art would apply the teaching of Park to the system comprising a CU and a DU so that when there is a change in computational resources of the gNB-CU, it would send a configuration update message to gNB-DU, which would response with a configuration update response/acknowledge to ensure configuration information updating. 
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to apply the teaching of Park to the gNB-CU and gNB-DU disclosed by TS38.473_Update for the benefit of reliable configuration update (see [0283] and FIG. 12 of Park).
	As to claim 2, TS38.473_Update in view of Park discloses claim 1, TS38.473_Update further discloses the CU configuration update message further comprises a list of TNL associations to be added or removed between the CU and the DU (suggested by “FI-connection list”, Section 9.2.1.2 in view of Figure 8.2.3.2-1).
	As to claim 3, TS38.473_Update in view of Park discloses claim 1, TS38.473_Update further discloses the CU configuration update message indicates to FI Setup procedure is to exchange application level data needed for the gNB-DU and the gNB-CU to correctly interoperate on the FI interface. This procedure shall be the first FI AP procedure triggered after the TNL association has become operational”, Section 8.2.3.1 in view of parent claims).
	As to claims 4 and 14, TS38.473_Update in view of Park discloses claims 1 and 13, TS38.473_Update further discloses the CU configuration update message indicates to the DU that the TNL association associated with the TNL address is to be removed (Figure 8.2.3.2-1 in view of Section 8.2.3.1 “This procedure erases any existing application level configuration data in the two nodes and replaces it by the one received and clears gNB-CU overload state information at the gNB-DU”).
	As to claim 6 , TS38.473_Update in view of Park discloses claim 1, TS38.473_Update further discloses the access node is a next generation NodeB (gNB), the CU is a CU of the gNB (gNB-CU), the DU is a DU of the gNB (gNB-DU), and the CU configuration update message is a gNB-CU configuration update message (see FIG. 8.2.3.2-1 that shows gNB-CU and gNB-DU, in view of the parent claims).
	As to claims 7 and 11, TS38.473_Update in view of Park discloses claims 1 and 8, TS38.473_Update further discloses the change in the one or more computational resources of the CU comprises an instantiation of an additional computational resource of the CU  and the CU configuration update message is generated in response to an instantiation of the additional computational resource of the CU (as disclosed by the 
	As to claims 12 and 15, TS38.473_Update in view of Park discloses claims 8, and 13, TS38.473_Update further discloses wherein the circuitry is further configured to transmit the CU configuration update message to the DU and configured to receive, from the DU, a CU configuration update acknowledgment message indicating whether the TNL association was added (claim 12)/removed(claim 15)  (Figure 8.2.3.2-1 in view of Section 8.2.3.1 “This procedure erases any existing application level configuration data in the two nodes and replaces it by the one received and clears gNB-CU overload state information at the gNB-DU” and Section 8.2.3.2 “The gNB-CU responds with a FI SETUP RESPONSE message including the appropriate data”).
	As to claims 16 and 21, TS38.473_Update in view of Park discloses claims 13 and 1, TS38.473_Update further discloses wherein the change in the one or more computational resources of the CU comprises a shutdown of a computational resource of the CU, wherein the circuitry is further configured to detect shutdown of a computational resource of the CU, and wherein the CU configuration update message is generated in response to detection of the shutdown of the computational resource of the CU (suggested by the parent claims since shutdown is suggested to removal). 
	As to claim 22, TS38.473_Update in view of Park discloses claim  1, wherein the CU configuration update message comprises an information element (IE) including a list of TNL associations between the CU and the DU that are to be 
	As to claim 23, TS38.473_Update in view of Park discloses claim  22, wherein the CU configuration update message further comprises a second IE including a second list of TNL associations between the CU and the DU that are to be removed by the DU (see IE “FI-connection list”, Section 9.2.1.2 in view of Figure 8.2.3.2-1 and Section 8.2.3.1 “This procedure erases any existing application level configuration data in the two nodes and replaces it by the one received and clears gNB-CU overload state information at the gNB-DU”).
	As to claim 23, TS38.473_Update in view of Park discloses claim 1, wherein the CU configuration update message comprises:
	a first list of one or more TNL addresses of the CU for which one or more TNL associations between the CU and the DU is to be added, the first list comprising the indication of the TNL address (see IE “FI-connection list”, Section 9.2.1.2 in view of Figure 8.2.3.2-1 and Section 8.2.3.2 “The gNB-CU responds with a FI SETUP RESPONSE message including the appropriate data”), and
	a second list of one or more TNL addresses of the CU for which one or more TNL associations between the CU and the DU is to be removed . (see IE “FI-connection list”, Section 9.2.1.2 in view of Figure 8.2.3.2-1 and Section 8.2.3.1 “This procedure erases any existing application level configuration data”)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over TS38.473_Update in view of Park, further in view of Ericsson “F1 multiple SCTP associations”, 3GPP TSG-RAN WG3 Meeting #97bis, NPL dated 11/06/2018, 2 pages, item 1 of IDS dated 11/06/2018.
	As to claims , TS38.473_Update in view of Park discloses claim 1, and is silent but Ericsson, in the same field of endeavor of 5G communication, discloses the TNL association comprises a stream control transmission protocol (SCTP) association (“There shall be one or multiple SCTP associations established between one gNB-CU and gNB-DU pair”, 3rd paragraph of Section 7, page 1).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to replace TNL association disclosed by TS38.473_Update in view of Park with SCTP association taught by Ericsson for the benefit of “transporting various signaling protocols over IP network” (2nd paragraph of Section 7, page 1).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over TS38.473_Update in view of Park, further in view of Bangolae (US 20150373733 A1).
	As to claim 17, TS38.473_Update in view of Park discloses claim 13, and is silent but Bangolae, in the same field of wireless communication, discloses an indication of another TNL association to be used for load balancing ([0038] “Load information can include radio resource usage, hardware load indicators, transport network layer (TNL) load indicators, cell capacity class values, and values for indicating the capacity load balancing as a percentage of total cell capacity”).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to replace to apply the teaching of Bangolae above to the TNL associations disclosed by TS38.473_Update in view of Park for the benefit of load balancing ([0038]).
Response to Arguments/Amendments
Applicant's response filed 12/16/20 did not make any arguments. The new claim amendment have been addressed as presented above.
Conclusion 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/JIANYE WU/Primary Examiner, Art Unit 2462